UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7163


JAMES ANTHONY PRIMUS,

                Plaintiff - Appellant,

          v.

BRYAN STIRLING, SCDC Director; TIFFANY N. RICHARDSON, ODC,

                Defendants – Appellees,

          and

MR. WILLIAM BYARS,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Joseph F. Anderson, Jr., District
Judge. (4:13-cv-00768-JFA)


Submitted:   September 23, 2014          Decided:   September 26, 2014


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Anthony Primus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James   Anthony   Primus       appeals    the   district    court’s

order accepting the recommendation of the magistrate judge and

dismissing    without   prejudice    his     42     U.S.C.   § 1983    (2012)

complaint under 28 U.S.C. § 1915A(b) (2012).              We have reviewed

the record and find no reversible error.              Accordingly, we deny

Primus’ motion for appointment of counsel and affirm for the

reasons stated by the district court.              Primus v. Stirling, No.

4:13-cv-00768-JFA (D.S.C. July 29, 2014).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                     2